Citation Nr: 0121638	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  97-31 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether there was clear and unmistakable error in the rating 
decision of May 1952 for failing to grant a disability 
evaluation in excess of 30 percent for the service-connected 
seizure disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to April 
1950. 

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating action 
of the Louisville, Kentucky Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In a May 1999 decision, the Board determined that clear and 
unmistakable (CUE) error was not present in a May 1952 rating 
decision which failed to award a total disability rating for 
a service-connected seizure disorder. 

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In a January 2001 
Order, the Court granted a Joint Motion for Remand, vacating 
the May 1999 Board decision and remanding the matter for 
additional proceedings.  


REMAND

In the Joint Motion for Remand, the parties agreed that the 
Board did not provide "adequate" reasons and bases in 
finding that the May 1952 rating action did not contain CUE.  
It was specifically noted that the Board had not addressed 
the RO's failure, in the May 1952 rating action, to consider 
whether in-service manifestations of the veteran's service-
connected disability met the criteria for a total or lesser 
disability rating.  

The issue addressed by the RO in the August 1997 rating 
action initially on appeal and by the Board in the May 1999 
decision was whether the RO's failure to assign a total 
disability rating in the May 1952 rating action was in error.  
The arguments advanced by the veteran in support of his CUE 
claim centered on his assertion that the evidence of record 
at the time of the May 1952 rating action supported a total 
disability rating.  As such, RO and Board decisions addressed 
those arguments and did not address the question of whether 
the failure to assign an evaluation in excess of the 30 
percent but less than 100 percent assigned by the RO in May 
1952 was erroneous.  

In granting the Joint Motion, the Court has taken 
jurisdiction over the question whether the May 1952 rating 
action contained CUE in failing to assign a disability 
evaluation greater than 30 percent, but less than 100 
percent, for the veteran's seizure disorder.  That question 
has never been addressed by the RO, hence, the Board did not 
have jurisdiction to address it in May 1999.  Nevertheless, 
under the "law of the case" doctrine, the Board is legally 
obligated to follow the Court's mandate.  See Browder v. 
Brown, 5 Vet. App. 268 (1993); Harris v. Brown, 7 Vet. 
App. 547 (1995).  The Board cannot indulge in avoiding the 
Court's order simply because the RO and the Board in 1999 did 
not exercise jurisdiction over the question earlier.  We are 
bound by the Court's acceptance of the joint motion proffered 
by the VA General Counsel and the veteran's representative.  
As such, the Board will remand the case to provide the RO an 
opportunity to adjudicate the question.  

Therefore, the case is REMANDED for the following action:

The RO should adjudicate whether the May 
1952 rating action was clearly and 
unmistakably erroneous in failing to 
assign an evaluation greater than 30 
percent for the veteran's seizure 
disorder.  The RO must further 
specifically document whether the May 
1952 rating decision was clearly and 
unmistakably erroneous in failing to 
grant an evaluation in excess of 30 
percent, to include a 100 percent rating, 
for petit mal seizures based inter alia 
on in-service reports of frequent petit 
mal seizures.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


